DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “preferably”, which makes it unclear whether the subject matter is required or exemplary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, 8, 16, 18, 20, 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ongena (US 4,668,460) in view of Farone (US 3,953,395).
As to claim 1, Ongena teaches placing an SMC composite charge (Fig. 2, item 90) in a mold.  Ongena teaches that the SMC composite charge can be any thermosetting resin such as unsaturated polyesters, epoxies, phenolics, or polyurethanes (5:43-50) which constitutes a first compound V1.  Ongena does not teach heating the SMC composite charge, and would obviously therefore be at room temperature (20 C) within the claimed temperature on insertion.  Ongena molds the material into a three-dimensional molding at a temperature of 100 F – to 400 F (7:46-47).  Ongena further functionalizes the composite by injection molding polymer onto the material in the mold (4:50; 5:1-17) during or after the molding process.
Ongena does not specifically teach that the SMC composite charge contains a second compound V2, although Ongena does teach/suggest that SMC composite materials commonly contain thickeners, thermoplastic copolymers, and catalysts that would constitute a second compound V2.  
However, Farone teaches prepreg compositions suitable for molding and capable of reacting to form an infusible material.  In one embodiment, Farone teaches an unsaturated polyester (3:10-20) with a crosslinking monomer (3:7-10) or catalyst (5:1), and either the crosslinking monomer or catalyst would meet the claimed compound V2.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these components from Farone into Ongena as the application of a known technique or improvement which yields predictable results (cause curing).  Ongena provides a base process upon which the claimed process can be seen as an improvement by incorporating a second 
As to claims 2 and 16, Farone teaches that the fillers may include natural fibers (cotton, cellulose, 4:50-55) and lignocellulose fibers (wood flour, 4:50-55) and synthetic fibers (glass, alumina, 4:55-57).  One of ordinary skill in the art would have found it obvious to incorporate these fillers into Ongena as an improvement to provide additional “reinforcing” effect (Farone, 4:46).  As to claim 4, Ongena teaches polyesters and polyurethanes.  Farone also teaches polyesters, polyurethanes, and polyamines such as diphenylamine (cols. 3-4).  As to claims 5 and 18, Ongena teaches mold temperatures of about 300 F (149 C) (4:63) during molding.  Farone teaches similar curing temperatures of 150 C (6:13) during molding.  One of ordinary skill in the art would have found it obvious to preheat the mold (thereby meeting at least i) in claim 5) and maintain it at this temperature during molding as an obvious rearrangement of steps in order to decrease cycle time. As to claim 7, since Ongena does not teach preheating the composite before insertion, room temperature (20 C) would have been obvious.  Other constituents including a catalyst would be obvious over Ongena (1:15-30) or Farone .  As to claim 8, Ongena provides injection and compression (Figs. 3-5).  As to claim 20, Ongena and Farone do not teach varying the temperature of the mold, and therefore keeping the mold at a constant temperature would have been obvious.  As to claim 21, Farone teaches a catalyst (5:1).

Claims 3 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ongena (US 4,668,460) in view of Farone (US 3,953,395), and further in view of Abe (US 5,312,868).  Ongena and Farone teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 3 and 17, Ongena is silent to the reactive pendant group and a second group reactive with the pendant group in claim 3, as well as the subject matter of claim 17.
However, Abe teaches a thermosetting resin which contains a reactive acrylic resin containing hydroxyl or other functional (pendant) groups (Abstract).  The Abe resin also contains a crosslinking agent selected from isocyanate, melamine-type crosslinking agent that would meet the claimed V2.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Abe resin and crosslinking agent into Ongena because Ongena teaches that “Any thermosetting or thermoplastic plastic substrate could be used in the practice of the invention” and Abe teaches a thermosetting material which could be polymerized or cross-linked as suggested by Ongena.

Claims 9-11, 22, and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ongena (US 4,668,460) in view of Farone (US 3,953,395), and further in view of Matsumoto (US 5,730,926).  Ongena and Farone teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 9-11, 22, and 23, Ongena is silent the recited features of the claims.  
However, Matsumoto teaches that resins such as polyamide (8:53) may be used interchangeably for thermosetting resins (8:55) in an injection molding process.  Since polyamide inherently has a melting point higher than 200 C, the Matsumoto polyamide would 
It would have been prima facie obvious to incorporate these components from Matsumoto into Ongena because (a) Ongena teaches/suggests one-component in-mold coatings (5:1-2) and additives (4:64-68) and Matsumoto provides a one-component in-mold coating with additives similar to those taught/suggested by Ongena.  Alternatively, (b) Matsumoto teaches a polymer resin suitable for injecting into a mold to form a decorative surface which and its interchangeability for a thermosetting resin, and therefore one of ordinary skill in the art would have recognized the Matsumoto resin to be an obvious interchangeable substitute for the similar resin already taught by Ongena.

Claims 6 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ongena (US 4,668,460) in view of Farone (US 3,953,395), and further in view of Castro (US 4,808,361).
As to claims 6 and 19, Ongena is silent to a fiber proportion of at least 50% by weight, or that the resin components V1 and V2 comprise less than 70 wt.%.
Castro teaches composite materials including SMC and HMC which constitute 10-75 wt.% fibers (1:58-59), or may contain 30 wt.% fibers (1:60) which would require the combined amount of V1 and V2 to be 70 wt.% or less.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art as a whole simply does not teach all of the process limitations recited in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742